Case 1:17-cv-02897-TWP-MPB Document 113 Filed 10/22/19 Page 1 of 1 PageID #: 2162



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE OF THE
  NATIONAL ASSOCIATION FOR THE
  ADVANCEMENT OF COLORED PEOPLE
  and LEAGUE OF WOMEN VOTERS OF
  INDIANA,

                  Plaintiffs,

                  v.
                                                  Case No. 1:17-cv-02897-TWP-MPB
  CONNIE LAWSON, in her official capacity
  as Secretary of State of Indiana; J. BRADLEY
  KING, in his official capacity as Co-Director
  of the Indiana Election Division; and
  ANGELA M. NUSSMEYER, in her official
  capacity as Co-Director of the Indiana
  Election Division,

                  Defendants.


         [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR
            BARBARA BOLLING-WILLIAMS TO APPEAR TELEPHONICALLY AT
                           SETTLEMENT CONFERENCE

           Plaintiffs having filed their Unopposed Motion for Barbara Bolling-Williams to Appear

  Telephonically at Settlement Conference, and the Court having read and reviewed the same and

  being duly advised, the Court now finds that said Motion should be GRANTED.

           IT IS THEREFORE ORDERED that Barbara Bolling-Williams may appear

  telephonically at the October 22, 2019 settlement conference.




  Dated: _____________________                        ____________________________
                                                            Hon. Matthew P. Brookman
                                                            U.S. Magistrate Judge



   cc:     All ECF-registered counsel of record
